Abatement Order filed November 27, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00620-CR
                                  ____________

                   JACOBO OCHOA-AVALOS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 33rd District Court
                           Burnet County, Texas
                        Trial Court Cause No. 47174

                           ABATEMENT ORDER

      On June 22, 2018, the trial court appointed Anthony C. Odiorne to represent
appellant on appeal. After the appointment, Odiorne accepted employment as an
associate judge in Williamson County. Odiorne filed a motion to withdraw as
counsel.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.
Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 33rd District Court shall consider Odiorne’s request to
          withdraw, determine whether appellant wishes and is entitled to appointed
          counsel, and appoint new counsel if so.

      2. The judge shall see that a record of any hearing is made and shall order the
          trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding Odiorne’s request to withdraw
          and/or appointment of new counsel. The records shall be filed with this
          court by December 27, 2018.

      3. We will hold Odiorne’s motion to withdraw pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM




                                             2